Order, Supreme Court, New York County (Richard F. Braun, J.), entered July 12, 2010, which, to the extent appealed from as limited by the briefs, granted defendants’ motion to disqualify third-party defendants as counsel for plaintiffs, unanimously affirmed, without costs.
*539Defendants met their burden of demonstrating that William Greenberg’s testimony will be necessary to their third-party action (see S & S Hotel Ventures Ltd. Partnership v 777 S. H. Corp., 69 NY2d 437, 443 [1987]) and that Greenberg’s dual role of advocate and witness will create the appearance of representing conflicting interests (see Rules of Professional Conduct [22 NYCRR 1200.0] rule 3.7 [b]; see generally Flores v Willard J. Price Assoc., LLC, 20 AD3d 343, 344 [2005]). Concur — Tom, J.P., Andrias, Saxe, Freedman and Manzanet-Daniels, JJ. [Prior Case History: 2010 NY Slip Op 31832(U).]